11/10/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 20-0522


                                       OP 20-0522
                                                                        PLED
 DAVID ALAN SPAGNOLO.
                                                                        NOV 1 0 2020
              Petitioner,                                            Bowen Greenvvood
                                                                   Clerk of Supreme Court
                                                                      State of Montana

       v.
                                                                   ORDER
 SHERIFF TOM BOYER,
 Valley County Detention Center,

              Respondent.



       Appearing as a self-represented litigant, David Alan Spagnolo petitions this Court
for habeas corpus relief from his current incarceration after adjudication of his criminal
case in the Eighth Judicial District Court, Cascade County. Spagnolo contends that his
incarceration is illegal.
       Upon review of this Court's docket. Spagnolo currently has counsel from the
Appellate Defender Division to represent him in an appeal pending before this Court. State
v. Spagnolo, DA 20-0494, Notice of Appeal filed Oct. 14, 2020. Under Montana law,
Spagnolo's petition for a writ of habeas corpus is not a separate proceeding during the
pendency of his appeal. An appeal is the proper forum in which to litigate issues arising
from his sentence. State v. Wright, 2001 MT 282,      36-37, 307 Mont. 349, 42 P.3d 753.
Habeas corpus does not offer an alternative remedy to a direct appeal, nor does it
supplement the appellate process.
       Spagnolo should refrain from filing other pleadings while represented by counsel.
Courts rnay properly refuse to acceptpro se pleadings from defendants who are represented
by counsel. State v. Samples,2005 MT 210,¶ 15, 328 Mont. 242, 119 P.3d 1191 (citations
omitted). During this appeal, only Spagnolo's counsel should file motions and papers with
this Court on his behalf. M. R. App. P. 10(1)(c); Samples, ¶ 15. Once the briefing is
completed, this Court will decide the issues preserved for his appeal in due course.
      Without considering the merits, we must dismiss this petition. Therefore,
      IT IS ORDERED that Spagnolo's Petition for a Writ of Habeas Corpus is
DISMISSED, without prejudice.
      The Clerk is directed to provide a copy of this Order to Sheriff Tom Boyer; to Tim
Fox, Attorney General; to Joshua A. Racki, Cascade County Attorney; to Chad M. Wright,
Appellate Defender Division; to counsel ofrecord, and to David Alan Spagnolo personally.
      DATED this   k0     day of November, 2020.




                                                    Alk



                                                              Justices




                                           2